       Case 1:20-cv-02447-SDG Document 77-1 Filed 04/01/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

HILL & MAC GUNWORKS, LLC,

                    Plaintiff,

       v.                                      CIVIL ACTION FILE NO.
                                               1:20-CV-02447-SDG
TRUE POSITION, INC.,

                    Defendant.


                                 [Proposed] ORDER

      This matter is before the Court on the parties’ Second Joint Motion to Extend

Discovery, filed April 1, 2021. For good cause shown, the Court GRANTS the

motion. The discovery period in this case will close on Tuesday, September 7, 2021.

All subsequent deadlines set forth in the scheduling order shall be extended 90 days

to accommodate the extended discovery period.

      IT IS SO ORDERED, this ____ day of April, 2021.




                                 Steven D. Grimberg
                                 United States District Judge
      Case 1:20-cv-02447-SDG Document 77-1 Filed 04/01/21 Page 2 of 2




Jointly Prepared By:

G. Marshall Kent, Jr.                 David L. Turner
Georgia Bar No. 415129                Georgia Bar No. 004530
Nicholas B. Corser                    Dean R. Fuchs
Georgia Bar No. 290744                Georgia Bar No. 279170
FOX ROTHSCHILD LLP                    SCHULTEN WARD TURNER &
999 Peachtree Street, Suite 1500      WEISS LLP
Atlanta, GA 30309                     260 Peachtree Street, NW, Suite 2700
Telephone: 404-962-1000               Atlanta, GA 30303
Facsimile: 404-962-1200               Telephone: 404-688-6800
mkent@foxrothschild.com               d.fuchs@swtwlaw.com
ncorser@foxrothschild.com             d.turner@swtwlaw.com
                                      Attorneys for Defendant True Position,
Attorneys for Plaintiff Hill & Mac    Inc.
Gunworks, LLC
                                      John M. Webster
                                      Admitted Pro Hac Vice
                                      BARTLETT & WEBSTER
                                      5093 South 1500 West
                                      Riverdale, UT 84405
                                      Telephone: 801-475-4506
                                      jmwebsterlaw@hotmail.com
                                      jmwebsterlaw@gmail.com

                                      Attorney for Defendant True Position,
                                      Inc.
